           Case 1:19-cv-02515-JPC Document 41 Filed 10/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  10/30/2020
                                                                       :
XIAOCHUN GAO,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-2515 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
SAVOUR SICHUAN INC. et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a motion from Ricardo R. Morel seeking to withdraw as attorney

of record for La Vie En Szechuan Restaurant Corp., Yi Zhang, and Xiaomen Gu, dated October 25,

2020 (Dkt. 37), and a letter from Plaintiff requesting leave to amend her Complaint, dated October

26, 2020 (Dkt. 38). Pursuant to 6.A of the Court’s Individual Rules and Practices in Civil Cases,

Defendants’ response to Plaintiff’s letter was due October 29, 2020. No response was filed. It is

hereby ORDERED that if Defendants wish to respond, they shall do so by November 3, 2020.

        It is further ORDERED that the parties shall appear for a telephone conference with the

Court on November 4, 2020 at 11:00 a.m. At the scheduled time, counsel for all parties should call

(866) 434-5269, access code 9176261. The parties shall be prepared to discuss the aforementioned

motions and shall be prepared to affirmatively state whether they continue to consent to proceeding

before a magistrate judge pursuant to 28 U.S.C. § 636(c), as the parties indicated in their Civil Case

Discovery Plan and Scheduling Order, signed May 6, 2020. (See Dkt. 32.)

        SO ORDERED.

Dated: October 30, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
